Case 8:18-cv-02548-VMC-SPF Document 34 Filed 12/17/18 Page 1 of 18 PageID 336



                                    United States District Court
                                     Middle District of Florida
                                          Tampa Division

    InVue Security Products Inc.,

           Plaintiff,

    v.                                                          Case No: 8:18-cv-2548-33SPF

    Vanguard Products Group, Inc.,
    d/b/a Vanguard Protex Global,

           Defendant.
                                                 /

                             PATENT SCHEDULING ORDER

           The Court supplements its Case Management and Scheduling Order with more

    detailed deadlines and procedures with respect to claims construction in this patent case.

    Importantly, the Court limits the parties to 80 claims. In that regard, the parties shall

    jointly identify the 25 terms likely to be most significant to resolving the parties' dispute,

    including those terms for which construction may be case or claim dispositive. Having

    considered the case management report prepared by the parties, see Fed. R. Civ. P. 26 (f)

    and Local Rule 3.05 (c), the Court enters this case m anagement and scheduling order:



 Mandatory Initial Disclosures                                                  December 26, 2018

 Certificate of Interested Persons and Corporate Disclosure                          COMPLETED
 Statement

 Motions to Add Parties or Amend Pleadings                                     December 26, 2018


  Plaintiff shall serve Disclosure of Asserted Claims and Preliminary            January 10, 2019
 Infringement Contentions and accompanying document production
Case 8:18-cv-02548-VMC-SPF Document 34 Filed 12/17/18 Page 2 of 18 PageID 337



  Defendants shall serve the Preliminary Invalidity Contentions and               March 11, 2019
 accompanying document production
 Parties shall exchange Proposed Terms and Claim Elements for                       May 8, 2019
Construction

 Parties shall exchange Preliminary Claim Constructions and                         June 7, 2019
 Extrinsic Evidence
 Parties shall file Joint Claim Construction and Prehearing                        July 11, 2019
Statement
 Claim Construction Discovery shall be completed                                August 21, 2019

 First Mediation Conference
 Mediation Deadline:                                                          September 7, 2019
 Mediator:    Peter J. Grilli


 Designated Lead Counsel shall contact opposing
 counsel and the mediator to reserve a conference date
 and shall file a Notice with the Court within 7 days
 of the date of this Order advising of the date, time, and location of
the mediation conference.

 Designated Lead Counsel                                     Attorney Name:   Timothy Williams
 Pursuant to Local Rule 9.04(a)(3)
 Lead Counsel Telephone Number                                   Telephone
                                                                  Number:

                                                                                 813-451-7347
 Plaintiff shall file Opening Claim Construction Brief                          October 18, 2019

 Defendants shall file Claim Construction Opposition Brief                    November 29, 2019

 Plaintiff shall file Claim Construction Reply Brief                          December 19, 2019

 Claim Construction Hearing                                                                TBD

 Second Case Management Hearing                                                            TBD




                                                       -2-
Case 8:18-cv-02548-VMC-SPF Document 34 Filed 12/17/18 Page 3 of 18 PageID 338



 Factual Discovery Closes                                                                       TBD

 Parties shall serve Opening Expert Reports                                                     TBD

 Parties shall serve Rebuttal Expert Reports                                                   TBD

 Expert Discovery Closes                                                                        TBD

 Second Mediation Conference                                                                   TBD
 Last day to file summary judgment motions                                                      TBD

 Last day to file opposition to summary judgment motions                                        TBD
 Last day to file replies to summary judgment motions                                           TBD

 Parties shall file motions in limine and Daubert motions                                       TBD

  Parties shall file pretrial statement and single set of jointly proposed                      TBD
 jury instructions and verdict form
  The Court will hold the pretrial conference                                                   TBD

 Trial Term Begins                                                                              TBD

 Estimated Length of Trial                                                                12-14 days

 All Parties Consent to Proceed Before Assigned Magistrate Judge                                  No


           The purpose of this order is to discourage wasteful pretrial activities, and to secure the

   just, speedy, and inexpensive determination of the action. See Fed. R. Civ. P. 1; Local Rule

   1.01(b). This order controls the subsequent course of this proceeding. Fed. R. Civ. P. 16(b),

   (e). Counsel and all parties (both represented and pro se) shall comply with this order, with the

   Federal Rules of Civil Procedure, with the Local Rules of the United States District Court for

   the Middle District of Florida, and with the Administrative Procedures for Case

   Management/Electronic Case Filing. A copy of the Local Rules and Administrative Procedures

   may be viewed at http://www.flmd.uscourts.gov. Counsel shall also comply with the Ideals and

   Goals of Professionalism adopted by the Board of Governors of the Florida Bar on May 16,

   1990 available at www.floridabar.org (Professional Practice-Henry Latimer Center for

                                                       -3-
Case 8:18-cv-02548-VMC-SPF Document 34 Filed 12/17/18 Page 4 of 18 PageID 339



  Professionalism); Local Rule 2.04(g).

  I.     DISCOVERY

          A.    Certificate of Interested Persons and Corporate Disclosure Statement – This
  Court has previously ordered each party, governmental party, intervenor, non-party movant,
  and Rule 69 garnishee to file and serve a Certificate of Interested Persons and Corporate
  Disclosure Statement using a mandatory form. No party may seek discovery from any source
  before filing and serving a Certificate of Interested Persons and Corporate Disclosure
  Statement. A motion, memorandum, response, or other paper – including emergency motion
  – may be denied or stricken unless the filing party has previously filed and served a Certificate
  of Interested Persons and Corporate Disclosure Statement. Any party who has not already
  filed and served the required certificate shall do so within the time required by this order, or
  sanctions will be imposed.

        B.     Discovery Not Filed – The parties shall not file discovery materials with the Clerk
  except as provided in Local Rule 3.03. The Court encourages the exchange of discovery
  requests on diskette or by email. See Local Rule 3.03(e).

         C.     Limits on Discovery – Absent leave of Court, the parties may take no more than
  ten depositions per side (not per party). Fed. R. Civ. P. 30(a)(2)(A); Fed. R. Civ. P. 31(a)(2)(A).
  Absent leave of Court, the parties may serve no more than twenty-five interrogatories, including
  sub-parts. Fed. R. Civ. P. 33(a). Absent leave of the Court or stipulation by the parties, each
  deposition is limited to one day of seven hours. Fed. R. Civ. P. 30(d)(2). The parties may
  agree by stipulation on other limits on discovery within the context of the limits and deadlines
  established by this Case Management and Scheduling Order, but the parties may not alter the
  terms of this Order without leave of Court. See, e.g., Fed. R. Civ. P. 29.

         D.     Discovery Deadline – Each party shall timely serve discovery requests so that
  the Rules allow for a response prior to the discovery deadline. The Court may deny as untimely
  all motions to compel filed after the discovery deadline.

         E.     Disclosure of Expert Testimony – On or before the date set forth in the above
  table for the disclosure of expert reports, the party shall fully comply with Fed. R. Civ. P.
  26(a)(2) and 26(e). Expert testimony on direct examination at trial will be limited to the
  opinions, bases, reasons, data, and other information disclosed in the written expert report
  disclosed pursuant to this Order. Failure to disclose such information may result in the
  exclusion of all or part of the testimony of the expert witness.

          F.     Confidentiality Agreements – The parties may reach their own agreement
  regarding the designation of materials as “confidential.” There is no need for the Court to
  endorse the confidentiality agreement. The Court discourages unnecessary stipulated motions
  for a protective order. The Court will enforce stipulated and signed confidentiality agreements.
  See Local Rule 4.15. Each confidentiality agreement or order shall provide, or shall be deemed
  to provide, that “no party shall file a document under seal without first having obtained an order

                                                  -4-
Case 8:18-cv-02548-VMC-SPF Document 34 Filed 12/17/18 Page 5 of 18 PageID 340



  granting leave to file under seal on a showing of particularized need.” See also “Motions to File
  Under Seal” below.

  II.    MOTIONS

           A.     Certificate of Good Faith Conference – Before filing any motion in a civil case,
  the moving party shall confer with the opposing party in a good faith effort to resolve the issues
  raised by the motion, and shall file with the motion a statement certifying that the moving party
  has conferred with the opposing party, and that the parties have been unable to agree on the
  resolution of the motion. Local Rule 3.01(g); Fed. R. Civ. P. 26(c). A certification to the effect
  that opposing counsel was unavailable for a conference before filing a motion is insufficient to
  satisfy the parties' obligation to confer. See Local Rule 3.01(g). No certificate is required in
  a motion for injunctive relief, for judgment on the pleadings, for summary judgment, to dismiss
  or to permit maintenance of a class action, to dismiss for failure to state a claim upon which
  relief can be granted, or to involuntarily dismiss an action. Local Rule 3.01(g). Nonetheless,
  the Court expects that a party alleging that a pleading fails to state a claim will confer with
  counsel for the opposing party before moving to dismiss and will agree to an order permitting
  the filing of a curative amended pleading. Fed. R. Civ. P. 15. The term "counsel" in Rule
  3.01(g) includes pro se parties acting as their own counsel, thus requiring movants to confer
  with pro se parties and requiring pro se movants to file Rule 3.01(g) certificates. The term
  “confer” in Rule 3.01(g) requires a substantive conversation in person or by telephone in a good
  faith effort to resolve the motion without court action and does not envision an exchange of
  ultimatums by fax, letter or email. Counsel who merely “attempt” to confer have not “conferred.”
  Counsel must respond promptly to inquiries and communications from opposing counsel.
  Board of Governors of the Florida Bar, Ideals and Goals of Professionalism, ¶ 6.10 and Creed
  of Professionalism ¶ 8 (adopted May 16, 1990), available at www.floridabar.org (Professional
  Practice-Henry Latimer Center for Professionalism.) The Court will deny motions that fail to
  include an appropriate, complete Rule 3.01(g) certificate.

         B.     Extension of Deadlines

        The deadlines established in this Case Management and Scheduling Order are not
  advisory but must be complied with absent approval of the Court.

                 1.      Dispositive Motions Deadline and Trial Not Extended – Motions to
  extend the dispositive motions deadline or to continue the trial are generally denied. See Local
  Rule 3.05(c)(2)(E). The Court will grant an exception only when necessary to prevent manifest
  injustice. A motion for a continuance of the trial is subject to denial if it fails to comply with
  Local Rule 3.09. The Court cannot extend a dispositive motion deadline to the eve of trial. In
  light of the district court’s heavy trial calender, a period of at least four months is required
  before trial to receive memoranda in opposition to a motion for summary judgment, and to
  research and resolve the dispositive motion.

                2.     Extensions of Other Deadlines Disfavored – Motions for an extension
  of other deadlines established in this order, including motions for an extension of the discovery

                                                 -5-
Case 8:18-cv-02548-VMC-SPF Document 34 Filed 12/17/18 Page 6 of 18 PageID 341



  period, are disfavored. The deadline will not be extended absent a showing of good cause.
  Fed. R. Civ. P. 16(b); Local Rule 3.09(a). Failure to complete discovery within the time
  established by this Order shall not constitute cause for continuance. A motion to extend an
  established deadline normally will be denied if the motion fails to recite that: 1) the motion is
  joint or unopposed; 2) the additional discovery is necessary for specified reasons; 3) all parties
  agree that the extension will not affect the dispositive motions deadline and trial date; 4) all
  parties agree that any discovery conducted after the dispositive motions date established in this
  Order will not be available for summary judgment purposes; and 5) no party will use the
  granting of the extension in support of a motion to extend another date or deadline.

         The filing of a motion for extension of time does not toll the time for compliance with
  deadlines established by Rule or Order.

         C.      Motions to Compel and for Protective Order – Motions to compel and motions
  for a protective order will be denied unless the motion fully complies with Local Rule 3.04,
  requiring the motion to quote in full each interrogatory, question, or request; to quote in full
  opposing party’s objection and grounds, or response which is asserted to be insufficient; and
  to state the reasons the motion should be granted.

        D.      Motions to File Under Seal – Whether documents filed in a case may be filed
  under seal is a separate issue from whether the parties may agree that produced documents
  are confidential. Motions to file under seal are disfavored, and such motions will be denied
  unless they comply with Local Rule 1.09.

        E.      Memoranda in Opposition – Each party opposing any written motion, except a
  motion for summary judgment under Section II H below, shall file and serve, within fourteen
  days after being served with such motion, a legal memorandum with citation of authorities in
  opposition to the relief requested. Local Rule 3.01(b). Where no memorandum in opposition
  has been filed, the Court routinely grants the motion as unopposed. Motions titled as
  “unopposed” or “agreed” normally come to the Court’s attention prior to the deadline for
  response.

           F.     Emergency Motions – The Court may consider and determine emergency
  motions at any time. Local Rule 3.01(e). Counsel should be aware that the designation
  “emergency” may cause a judge to abandon other pending matters in order to immediately
  address the “emergency.” The Court will sanction any counsel or party who designates a
  motion as “emergency” under circumstances that are not a true emergency. It is not an
  emergency when counsel has delayed discovery until the end of the discovery period. Promptly
  after filing an emergency motion, counsel shall place a telephone call to the chambers of the
  presiding judge to notify the court that an emergency motion has been filed.

         G.      Page Limits - No party shall file a motion and supporting memorandum in excess
  of twenty-five pages. Local Rule 3.01(a). No party shall file an opposing brief or memorandum
  in excess of twenty pages. Local Rule 3.01(b). A motion requesting leave to file either a
  motion in excess of twenty-five (25) pages, a response in excess of twenty (20) pages, or a

                                                 -6-
Case 8:18-cv-02548-VMC-SPF Document 34 Filed 12/17/18 Page 7 of 18 PageID 342



  reply or further memorandum shall not exceed three (3) pages, shall specify the length of the
  proposed filing, and shall not include, as an attachment or otherwise, the proposed motion,
  response, reply, or other paper. Local Rule 3.01(d). Motions for relief from page limitations are
  disfavored and will not be granted without a specific showing of good cause.

          H.      Motions for Summary Judgment : Required Materials – A motion for summary
  judgment shall specify the material facts as to which the moving party contends there is no
  genuine issue for trial, and shall include a memorandum of law, and shall be accompanied by
  affidavits and other evidence in the form required by Fed. R. Civ. P. 56. The motion for
  summary judgment and supporting memorandum of law shall be presented in a single
  document of not more than twenty-five pages. Local Rule 3.01(a).
          Each party opposing a motion for summary judgment shall serve, within thirty days
  after being served with such motion, a legal memorandum with citation of authorities in
  opposition to the relief requested as required by Local Rule 3.01(b) of not more than twenty
  pages. The memorandum in opposition shall specify the material facts as to which the
  opposing party contends there exists a genuine issue for trial, and shall be accompanied by
  affidavit(s) and other evidence in the form required by Fed. R. Civ. P. 56. The moving party
  may file a reply memorandum, not exceeding ten pages, within fourteen days after the
  response is served.
          Both the movant and the party opposing summary judgment shall provide pinpoint
  citations to the pages and lines of the record supporting each material fact. General references
  to a deposition are inadequate. On or before the date on which the memorandum in opposition
  is due, the parties may also file a stipulation of agreed material facts signed by the movant and
  the parties opposing summary judgment pursuant to Local Rule 4.15. Material facts set forth
  in the stipulation will be deemed admitted for the purposes of the motion.

         I.      Daubert and Markman Motions – On or before the date established in the above
  table for the filing of motions for summary judgment, any party seeking a ruling pursuant to
  Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993) (admissibility of expert
  opinions) or pursuant to Markman v. Westview Instruments, Inc., 517 U.S.370 (1996)
  (interpretation of a patent claim) shall file and serve an appropriate motion. The parties shall
  prepare a glossary of technical or scientific terms where appropriate for the Court.

         J.     All Other Motions Including Motions In Limine – On or before the date
  established in the above table, the parties shall file and serve all other motions including
  motions in limine. Local Rule 3.01(g) applies, and the parties shall confer to define and limit
  the issues in dispute.

  III.   JOINT FINAL PRETRIAL STATEMENT

         A.    Meeting In Person – On or before the date established in the above table, lead
  trial counsel for all parties and any unrepresented parties shall meet together in person
  pursuant to Local Rule 3.06(b) in a good faith effort to:

                1.     settle the case; the parties shall thoroughly and exhaustively discuss

                                                 -7-
Case 8:18-cv-02548-VMC-SPF Document 34 Filed 12/17/18 Page 8 of 18 PageID 343



  settlement of the action before undertaking the extensive efforts needed to conduct final
  preparation of the case for trial and to comply with the requirements of this order;

                  2.      stipulate to as many facts and issues as possible; in order to assist the
  Court, the parties shall make an active and substantial effort to stipulate at length and in detail
  as to agreed facts and law, and to limit, narrow, and simplify the issues of fact and law that
  remain contested; as a rule, parties who have complied with this requirement in good faith will
  file a Joint Final Pretrial Statement listing far more agreed facts and principles of law than those
  that remain for determination at trial;

                  3.     tag, mark, identify, examine, copy, and list all original trial exhibits
  (including actual document exhibits) that any party will offer in evidence or otherwise tender to
  any witness during trial [Local Rule 3.06(b)(3) and 3.07(a)] (instructions for pre-marking of
  exhibits attached to this order); and prepare and exchange a final exhibit list on the Clerk’s
  approved form (attached to this order) bearing a description identifying each exhibit and
  sponsoring witness [Local Rule 3.07(b)]; it is anticipated that counsel will agree to the
  admission of the bulk of the opposing parties’ exhibits without objection and shall designate on
  the exhibit list the exhibits which the Court may admit without objection at trial. Absent good
  cause, the Court will not receive in evidence over objection any exhibits – including charts,
  diagrams, and demonstrative evidence – not presented to opposing counsel or unrepresented
  parties for inspection and copying at the required meeting or not listed in the joint final pretrial
  statement. Photographs of sensitive exhibits (i.e., guns, drugs, valuables) and of non-
  documentary evidence, and reductions of documentary exhibits larger than 8 ½” by 14” to be
  substituted for original exhibits after conclusion of the trial must be presented to opposing
  counsel for examination at the meeting to prepare the Joint Final Pretrial Statement.
  Objections to such photographs or reductions of exhibits must be listed in the Joint Final
  Pretrial Statement. The parties are directed to contact the trial judge’s courtroom deputy clerk
  to discuss exhibits and equipment to be used during trial; and

                  4.     exchange the names and addresses of all witnesses and state whether
  they will likely be called.

         B.     The Joint Final Pretrial Statement

                 1.     Form of Joint Final Pretrial Statement – On or before the date
  established in the above table, the parties shall file a Joint Final Pretrial Statement that strictly
  conforms to the requirements of Local Rule 3.06(c) and this Order. This case must be fully
  ready for trial at the time that the Joint Final Pretrial Statement is due. Anticipated length
  of trial based on issues remaining at the time of the pretrial conference must be included as a
  separate line item in the parties Joint Final Pretrial Statement. Lead trial counsel for all parties,
  or the parties themselves if unrepresented, shall sign the Joint Final Pretrial Statement.
  Sanctions may be imposed for failure to comply, including the striking of pleadings. At the
  conclusion of the final pretrial conference, all pleadings are deemed to merge into the Joint
  Final Pretrial Statement, which will control the course of the trial. Local Rule 3.06(e).


                                                   -8-
Case 8:18-cv-02548-VMC-SPF Document 34 Filed 12/17/18 Page 9 of 18 PageID 344



                2.      Exhibit List – The exhibit list filed in compliance with Local Rules
  3.06(c)(4) and 3.07(b) must be on the Clerk’s approved form (attached to this order). Unlisted
  exhibits will not be received into evidence at trial, except by order of the Court in the
  furtherance of justice. See Local Rule 3.06(e). The Joint Final Pretrial Statement must attach
  each party’s exhibit list on the approved form listing each specific objection (“all objections
  reserved” does not suffice) to each numbered exhibit that remains after full discussion and
  stipulation. Objections not made – or not made with specificity – are waived.

                3.     Witness List – On the witness list required by Local Rule 3.06(c)(5), the
  parties and counsel shall designate which witnesses will definitely be called, and also designate
  which witnesses may be called. Absent good cause, the Court will not permit over objection
  testimony from unlisted witnesses at trial. This restriction does not apply to true rebuttal
  witnesses (i.e., witnesses whose testimony could not reasonably have been foreseen to be
  necessary). Records custodians may be listed but will not likely be called at trial, except in the
  rare event that authenticity or foundation is contested. For good cause shown in compelling
  circumstances, the Court may permit presentation of testimony in open court by
  contemporaneous transmission from a different location. Fed.R.Civ.P. 43(a).

                 4.      Depositions – The Court encourages stipulations of fact to avoid calling
  unnecessary witnesses. Where a stipulation will not suffice, the Court permits the use of
  depositions. At the required meeting, counsel and unrepresented parties shall agree upon and
  specify in writing in the Joint Final Pretrial Statement the pages and lines of each deposition
  (except where used solely for impeachment) to be published to the trier of fact. The parties
  shall include in the Joint Final Pretrial Statement a page-and-line description of any testimony
  that remains in dispute after an active and substantial effort at resolution, together with
  argument and authority for each party’s position. The parties shall prepare for submission and
  consideration at the final pretrial conference or trial an edited and marked copy (as to the
  portion offered by each party) of any deposition or deposition excerpt which is to be offered in
  evidence.

         Five (5) days prior to trial, the parties shall file with the Court color-coded copies of
  deposition transcripts (preferably mini-script versions), reflecting, in different highlighted colors,
  the deposition excerpts designated by each party to be read at trial, with objections noted in
  the margin. Unresolved objections to videotape depositions shall be submitted to the Court
  ten (10) days prior to trial.

                5.      Joint Jury Instructions, Verdict Form, Voir Dire Questions – In cases
  to be tried before a jury, the parties shall attach to the Joint Final Pretrial Statement a single
  jointly-proposed set of jury instructions in order of presentation to the jury, together with
  a single jointly-proposed jury verdict form. Local Rule 5.01(c). The parties should be
  considerate of their jury, and therefore should submit short, concise special verdict forms. The
  Court prefers pattern jury instructions approved by the United States Court of Appeals for the
  Eleventh Circuit. A party may include at the appropriate place in the single set of jointly-
  proposed jury instructions a contested charge, so designated with the name of the requesting
  party and bearing at the bottom a citation of authority for its inclusion, together with a summary

                                                   -9-
Case 8:18-cv-02548-VMC-SPF Document 34 Filed 12/17/18 Page 10 of 18 PageID 345



   of the opposing party’s objection. The Court will deny outright a proposed instruction that is
   “slanted” in any way. The Court requires that the parties, send to the Chamber's email
   [chambers_flmd_covington@flmd.uscourts.gov] the single set of jury instructions and
   verdict form, in Microsoft Word®. The parties may include in the Joint Final Pretrial
   Statement a single list of jointly-proposed questions for the Court to ask the venire during voir
   dire.

           C.        Coordination of Joint Final Pretrial Statement – All parties are responsible for
   filing a Joint Final Pretrial Statement in full compliance with this order. Plaintiff’s counsel (or
   plaintiff if all parties are proceeding pro se) shall have the primary responsibility to coordinate
   compliance with the sections of this order that require a meeting of lead trial counsel and
   unrepresented parties in person and the filing of a Joint Final Pretrial Statement and related
   material. See Local Rule 3.10 (relating to failure to prosecute). If the plaintiff is proceeding pro
   se, defense counsel shall coordinate compliance. If counsel is unable to coordinate such
   compliance, counsel shall timely notify the Court by written motion or request for a status
   conference.

        D.   Trial Briefs, Proposed Findings of Fact and Conclusions of Law, and Exhibit
   Notebooks

                 Trial Briefs – Unless the Court specifically directs otherwise, Trial Briefs are not
   required in any civil case. If a party chooses to file a Trial Brief, such Trial Brief may be filed
   anytime, until and including the date of trial.

                    Proposed Findings of Fact and Conclusions of Law – In the case of a non-
   jury trial, the parties are directed to file Proposed Findings of Fact and Conclusions of Law after
   the trial. The due date will be specified by the Court at the Final Pretrial Conference, and will
   usually fall between 30 and 60 days after the conclusion of the trial depending on the Court
   Reporter’s schedule. Proposed Findings of Fact and Conclusions of Law should contain
   citations to the record.

                 Exhibit Notebook – On the first day of a jury trial or non-jury trial, the parties shall
   provide to the Court a bench notebook containing marked copies of all exhibits. The parties
   may contact the courtroom deputy clerk for the trial judge to determine whether this
   requirement may be waived.

   IV.    MEDIATION

          A.      Purpose – To minimize costly pretrial procedures in a case that may be equitably
   settled, and to secure the just, speedy, and inexpensive determination of this action, all parties
   shall participate in good faith in mediation. See Fed.R.Civ.P. 1; Fed.R.Civ.P. 16(a)(5); Local
   Rules 1.01(b), 9.01(b).

           B.    The Mediator – This Court prefers to appoint the certified and approved mediator,
   if any, chosen by the parties in their Case Management Report. The mediator shall conduct

                                                    -10-
Case 8:18-cv-02548-VMC-SPF Document 34 Filed 12/17/18 Page 11 of 18 PageID 346



   the mediation conference in the conference room of the mediator’s law firm or office at a time
   and date selected by the mediator within the confines of this order.

          C.      Last Date to Mediate – The parties shall complete the mediation conference on
   or before the mediation date set forth earlier in the above table. Despite Local Rule 9.05(d),
   neither the mediator nor the parties have authority to continue the mediation conference
   beyond this date except on express order of the Court. In any Track Three case, complex
   case, or case involving multiple parties, the mediator has the authority to conduct the mediation
   in a series of sessions and in groups of parties so that mediation is complete by the last date
   to mediate.

           D.     Mediator’s Authority – The mediator shall have all powers and authority to
   conduct a mediation and to settle this case as are described in Chapter Nine of the Local
   Rules, except as limited by this order. The mediation shall continue until adjourned by the
   mediator. In order to coordinate the mediation conference, the mediator may set an
   abbreviated scheduling conference prior to the scheduled mediation. At such time, the
   mediator may designate one or more coordinating attorneys who shall be responsible for
   conferring with the mediator regarding the mediation conference. If necessary, the coordinating
   attorney may coordinate the rescheduling of a mediation conference within the time allowed
   in this order.

          E.     General Rules Governing Mediation Conference

                1.    Case Summaries – Not less than two days prior to the mediation
   conference, each party shall deliver to the mediator a written summary of the facts and issues
   of the case.

                 2.     Identification of Corporate Representative – As part of the written case
   summary, counsel for each corporate party shall state the name and general job description
   of the employee or agent who will attend and participate with full authority to settle on behalf
   of the corporate party.

                  3.       Attendance Requirements and Sanctions – Each attorney acting as lead
   trial counsel, and each party (and in the case of a corporate party, a corporate representative)
   with full authority to settle, shall attend and participate in the mediation conference. In the case
   of an insurance company, the term “full authority to settle” means authority to settle for the full
   value of the claim or policy limit. The Court will impose sanctions upon lead counsel and
   parties who do not attend and participate in good faith in the mediation conference.

                4.      Personal Attendance Required – All counsel, parties, corporate
   representatives, and any other required claims professionals shall be present at the Mediation
   Conference with full authority to negotiate a settlement. The Court does not allow mediation
   by telephone or video conference. Personal attendance is required. See Local Rule 9.05(c).

                 5.      Authority to Declare Impasse – Participants shall be prepared to spend

                                                   -11-
Case 8:18-cv-02548-VMC-SPF Document 34 Filed 12/17/18 Page 12 of 18 PageID 347



   as much time as may be necessary to settle the case. No participant may force the early
   conclusion of a mediation because of travel plans or other engagements. Only the mediator
   may declare an impasse or end the mediation.

                 6.      Restrictions on Offers to Compromise – Evidence of an offer to
   compromise a claim is not admissible to prove liability for or invalidity of the claim or its amount.
   Fed. R. Evid. 408 (includes evidence of conduct or statements made in compromise
   negotiations); Local Rule 9.07(b). All discussion, representations and statements made at the
   mediation conference are privileged settlement negotiations. Except in a supplemental
   proceeding to enforce a settlement agreement, nothing related to the mediation conference
   shall be admitted at trial or be subject to discovery. Local Rule 9.07; Fed. R. Evid. 408. A
   communication between a party and a mediator during a private caucus is also confidential,
   unless the party tells the mediator that it is not.

          F.      Compensation of Mediators – Absent agreement of the parties and the
   mediator, mediators shall be compensated at a reasonable hourly rate provided by order of the
   Court after consideration of the amount in controversy, the nature of the dispute, the resources
   of the parties, the prevailing market rate for mediators in the applicable market, the skill and
   experience of the mediator, and other pertinent factors. Unless altered by order of the Court,
   the cost of the mediator's services shall be borne equally by the parties to the mediator
   conference.

          G.     Settlement and Report of Mediator – A settlement agreement reached between
   the parties shall be reduced to writing and signed by the parties and their attorneys in the
   presence of the mediator. See also Local Rule 9.06(b) and 3.08. Within twenty-four hours
   of the conclusion of the mediation conference, the mediator shall file and serve a written
   mediation report stating whether all required parties were present, whether the case settled,
   and whether the mediator was forced to declare an impasse. See Local Rule 9.06. The
   mediator may report any conduct of a party or counsel that falls short of a good faith effort to
   resolve the case by agreement or fails to comply with this Order. See Local Rule 9.05(e),
   9.06(a).

   V.     FINAL PRETRIAL CONFERENCE

         A.     Lead Trial Counsel and Parties – If a final pretrial conference is set, lead trial
   counsel and local counsel for each party, together with any unrepresented party, must
   attend in person unless previously excused by the Court. See Local Rule 3.06(d);
   Fed.R.Civ.P. 16(d).

            B.      Substance of Final Pretrial Conference – Since this case must be fully ready
   for trial at the time that the Joint Final Pretrial Statement is due, at the final pretrial conference,
   all counsel and parties must be prepared and authorized to accomplish the purposes set forth
   in Fed.R.Civ.P. 16 and Local Rule 3.06, including formulating and simplifying the issues;
   eliminating frivolous claims and defenses; admitting facts and documents to avoid unnecessary
   proof; stipulating to the authenticity of documents; obtaining advance rulings from the Court on

                                                    -12-
Case 8:18-cv-02548-VMC-SPF Document 34 Filed 12/17/18 Page 13 of 18 PageID 348



   the admissibility of evidence; settling the dispute; disposing of pending motions; establishing
   a reasonable limit on the time allowed for presenting evidence; and such other matters as may
   facilitate the just, speedy, and inexpensive disposition of the action. See Fed.R.Civ.P. 16(c)-
   (d).

   VI.    SANCTIONS – The Court will impose sanctions on any party or attorney: 1) who fails
   to attend and to participate actively in the meeting to prepare the Joint Pretrial Statement, or
   who refuses to sign and file the agreed document; 2) who fails to attend the Final Pretrial
   Conference, or who is substantially unprepared to participate; 3) who fails to attend the
   mediation and actively participate in good faith, or who attends the mediation without full
   authority to negotiate a settlement, or who is substantially unprepared to participate in the
   mediation; or 4) who otherwise fails to comply with this order. Sanctions may include but are
   not limited to an award of reasonable attorney's fees and costs, the striking of pleadings, the
   entry of default, the dismissal of the case, and a finding of contempt of court. See Fed.R.Civ.P.
   16(f) and 37; Local Rules 9.05(c), (e); 28 U.S.C. § 1927.

   VII.      TRIAL

           A.    Trial Before District Judge – A case scheduled for trial before a United States
   District Judge normally will be called for trial on the first day of the trial term indicated in the
   above table, or as soon after that date as is possible in light of the Court’s criminal and civil trial
   calender.1 Cases not reached for trial in the month scheduled will be carried over to the
   following month on a trailing trial calendar, and issued subpoenas will continue in force.
   Counsel, parties, and witnesses shall be available on twenty-four hours notice for trial after
   the beginning of the trial term. A different District Judge or visiting judge may try the case.
   Local Rule 1.03(d). The case may be set for trial in the Orlando Division, Tampa Division, Fort
   Myers Division, Ocala Division, or Jacksonville Division of the Court. Local Rule 1.02(e).
   Absent a showing of good cause, any party whose turn it is to provide evidence will be deemed
   to have rested if, during the hours designated for trial, the party has no further evidence or
   witnesses available.

            B.    Trial Before Magistrate Judge – A case scheduled for trial before a United
   States Magistrate Judge will be called for trial on a date certain. With respect to a civil case
   that remains pending before a District Judge as of the date of this order, the United States
   District Judges of the Middle District of Florida wish to afford the parties the opportunity to
   consent to proceed before a Magistrate Judge. Consent must be unanimous. A United States
   Magistrate Judge is available pursuant to 28 U.S.C. § 636(c) and Fed.R.Civ.P. 73(a) to conduct
   all further proceedings in this case (or specified motions in this case), to conduct a jury or non-
   jury trial beginning on a date certain, and to enter final judgment. A party may appeal a final
   judgment of a Magistrate Judge to the United States Court of Appeals for the Eleventh Circuit
   in the same manner as an appeal from the district court. 28 U.S.C. § 636(c)(3); Fed.R.Civ.P.

                  1
                      This case may be reassigned to a visiting District Judge at any time. In unusual and
          extraordinary circumstances, the Court may re-notice this case for trial shortly before the first day of
          the trial term if necessary to accommodate the trial schedule of the District Judge.

                                                               -13-
Case 8:18-cv-02548-VMC-SPF Document 34 Filed 12/17/18 Page 14 of 18 PageID 349



   73. A party is free to withhold consent without adverse substantive consequences. 28 U.S.C.
   § 636 (c)(2); Fed.R.Civ.P. 73(b). Consent forms are attached to this scheduling order.
   Fed.R.Civ.P. 73(b); Local Rule 6.05.

          C.     Settlement – Counsel shall immediately notify the Court upon settlement of any
   case. Local Rule 3.08(a). The parties shall notify the Court of any settlement or other
   disposition of the case which will eliminate the need for a jury by 11:30 a.m. on the last
   business day before the date scheduled for jury selection. Failure to do so will subject each
   party to joint and several liability for jury costs. Regardless of the status of settlement
   negotiations, the parties shall appear for all scheduled hearings, including the Final Pretrial
   Conference and for trial absent the filing of a stipulation of dismissal signed by all parties who
   have appeared in the action (or notice of dismissal if prior to answer and motion for summary
   judgment). Fed.R.Civ.P. 41(a).

         D.     Electronic Equipment – The parties are advised (and should advise their
   witnesses) that photo identification is required to enter the United States Courthouse. Parties
   and witnesses are not permitted to bring into the Courthouse a personal electronic device.

                By court order dated September 26, 2013, any attorney permitted to practice law
   in the Middle District of Florida may bring any personal electronic device beyond the
   courthouse’s security checkpoint by presenting a valid Florida Bar identification card or by pro
   hac vice order. See attached order for guidelines.


           DONE and ORDERED in Chambers, in Tampa, Florida on this 17th day of December,
   2018.




   Attachments: Exhibit List Form [mandatory form]
                Magistrate Judge Consent / Entire Case
                Magistrate Judge Consent / Specified Motions
                Order on Possession and Use of Personal Electronic Devices in Federal Courthouses
                in the Middle District of Florida

   Copies to:    All Counsel of Record




                                                  -14-
Case 8:18-cv-02548-VMC-SPF Document 34 Filed 12/17/18 Page 15 of 18 PageID 350




                                         -15-
      Case 8:18-cv-02548-VMC-SPF Document 34 Filed 12/17/18 Page 16 of 18 PageID 351



                                                         EXHIBIT LIST
                                  ___ PLAINTIFF             ___ DEFENDANT                    JOINT

                                                   ___ GOVERNMENT___ COURT

                       CASE NO.        _____________________________
                       STYLE:

EXHIBIT   DATE             DATE          SPONSORING              OBJECTIONS /                DESCRIPTION OF EXHIBIT
NO.       IDENTIFIED       ADMITTED      WITNESSES               STIPULATED
                                                                 ADMISSIONS2




                       2
                       Use a code (e.g. “A”or “*”) in this column to identify exhibits to be received in evidence by
             agreement without objection. Otherwise, specifically state each objection to each opposed exhibit.
             Please note that each date box on the left must be one inch wide to accommodate the Clerk’s date
             stamp.
        Case 8:18-cv-02548-VMC-SPF Document 34 Filed 12/17/18 Page 17 of 18 PageID 352
AO 85 (Rev. 8/98) Notice, Consent and Order of Reference - Exercise of Jurisdiction of United States Magistrate Judge


                                                   UNITED STATES DISTRICT COURT
                                                    MIDDLE DISTRICT OF FLORIDA
                                                         TAMPA DIVISION


                                       PLAINTIFF,

-VS-                                                                                                                     CASE NO.



                          DEFENDANT.
________________________________________

                               NOTICE OF AVAILABILITY OF A UNITED STATES MAGISTRATE JUDGE
                                                TO EXERCISE JURISDICTION

        IN ACCORDANCE WITH THE PROVISIONS OF 28 U.S.C. 636(C) AND FED. R. CIV. P. 73, YOU ARE HEREBY NOTIFIED THAT A
UNITED STATES MAGISTRATE JUDGE OF THIS DISTRICT COURT IS AVAILABLE TO CONDUCT ANY OR ALL PROCEEDINGS IN THIS CASE,
INCLUDING A JURY OR NONJURY TRIAL, AND TO ORDER THE ENTRY OF A FINAL JUDGMENT. EXERCISE OF THIS JURISDICTION BY A
MAGISTRATE JUDGE IS, HOWEVER, PERMITTED ONLY IF ALL PARTIES VOLUNTARILY CONSENT.

        YOU MAY, WITHOUT ADVERSE SUBSTANTIVE CONSEQUENCES, WITHHOLD YOUR CONSENT, BUT THIS WILL PREVENT THE
COURT’S JURISDICTION FROM BEING EXERCISED BY A MAGISTRATE JUDGE. IF ANY PARTY WITHHOLDS CONSENT, THE IDENTITY OF
THE PARTIES CONSENTING OR WITHHOLDING CONSENT WILL NOT BE COMMUNICATED TO ANY MAGISTRATE JUDGE OR TO THE
DISTRICT JUDGE TO WHOM THE CASE HAS BEEN ASSIGNED.

       AN APPEAL FROM A JUDGMENT ENTERED BY A MAGISTRATE JUDGE SHALL BE TAKEN DIRECTLY TO THE UNITED STATES
COURT OF APPEALS FOR THIS JUDICIAL CIRCUIT IN THE SAME MANNER AS AN APPEAL FROM ANY OTHER JUDGMENT OF A DISTRICT
COURT.


                    CONSENT TO EXERCISE OF JURISDICTION BY A UNITED STATES MAGISTRATE JUDGE

        IN ACCORDANCE WITH THE PROVISIONS OF 28 U.S.C. 636(C), AND FED.R.CIV.P. 73, THE PARTIES IN THIS CASE HEREBY
VOLUNTARILY CONSENT TO HAVE A UNITED STATES MAGISTRATE JUDGE CONDUCT ANY AND ALL FURTHER PROCEEDINGS IN THE
CASE, INCLUDING, THE TRIAL, ORDER THE ENTRY OF A FINAL JUDGMENT, AND CONDUCT ALL POST-JUDGMENT PROCEEDINGS.

                   SIGNATURES                                          PARTY REPRESENTED                                DATE

___________________________________                                  _______________________________
                                                                                                   ___ ___________________

___________________________________                                  _______________________________
                                                                                                   ___ ___________________

___________________________________                                  _______________________________
                                                                                                   ___ ___________________


                                                          ORDER OF REFERENCE

      IT IS ORDERED THAT THIS CASE BE REFERRED TO THE UNITED STATES MAGISTRATE JUDGE FOR ALL FURTHER
PROCEEDINGS AND THE ENTRY OF JUDGMENT IN ACCORDANCE WITH 28 U.S.C. 636(C), FED. R. CIV. P. 73 AND THE FOREGOING
CONSENT OF THE PARTIES.

___________________________________                                     __________________________________________________
          DATE                                                                        UNITED STATES DISTRICT JUDGE

NOTE:    RETURN THIS FORM TO THE CLERK OF THE COURT ONLY IF ALL PARTIES HAVE CONSENTED ON THIS FORM TO THE EXERCISE OF
         JURISDICTION BY A UNITED STATES MAGISTRATE JUDGE.
       Case 8:18-cv-02548-VMC-SPF Document 34 Filed 12/17/18 Page 18 of 18 PageID 353

                                UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                           TAMPA DIVISION


                            PLAINTIFF,

-VS-                                                                                           CASE NO.



                      DEFENDANT.
________________________________________

           CONSENT TO EXERCISE JURISDICTION BY A UNITED STATES MAGISTRATE JUDGE
              OVER DISPOSITIVE MOTIONS DESCRIBED UNDER 28 U.S.C. § 636(B)(1)(B)

                              CONSENT TO EXERCISE OF JURISDICTION

      IN ACCORDANCE WITH THE PROVISIONS OF 28 U.S.C. § 636(C) AND FED.R.CIV.P. 73, THE PARTIES IN THIS CASE
CONSENT TO HAVE A UNITED STATES MAGISTRATE JUDGE CONDUCT ANY AND ALL PROCEEDINGS AND ENTER A FINAL
ORDER AS TO EACH MOTION IDENTIFIED BELOW.

         MOTION(S)          _____________________________________________

                            _____________________________________________

       PARTY REPRESENTED                          SIGNATURES                                DATE

___________________________        __________________________________           ______________________

___________________________        __________________________________           ______________________

___________________________        __________________________________           ______________________

                                          ORDER OF REFERENCE

      IT IS ORDERED THAT THE ABOVE MOTIONS(S) BE REFERRED TO THE UNITED STATES MAGISTRATE JUDGE
ASSIGNED TO THIS CASE TO CONDUCT ALL PROCEEDINGS AND ENTER A FINAL ORDER ON SUCH MOTIONS(S) IN
ACCORDANCE WITH 28 U.S.C. § 636(C) AND FED.R.CIV.P. 73.



___________________                                     __________________________________________
     DATE                                                           UNITED STATES DISTRICT JUDGE

NOTE:          RETURN THIS FORM TO THE CLERK OF COURT ONLY IF ALL PARTIES HAVE CONSENTED
               ON THIS FORM TO THE EXERCISE OF JURISDICTION BY A UNITED STATES MAGISTRATE
               JUDGE.
